R-145




Ho& W. H. Crunk
Caumty Attorney
Delta County                     Re:   Approval of School Bus
Coaper, Texas                          Driver Bead by County
                                       School Beard where
                                       School District   is re-
                                       ceiving State aiU un-
                                       tier Article  V, Acts
                                       1945, 49th Leg., R.S.,
                                       Senate Bill 167.
Dear Sir:
             We refer to your letter   of recent date acknow-
ledged by the Attorney General on February 19, 1947,where-
in yeu requested an opinion on the question and facts sub-
mitted therein,  in substance, as follows:
              The Board of Trustees of the Enloe
      Inaepgnaent School District      of Delta Count..
      ty umaer previsions    of Article   2687a,
      V.C.S.,   has authorized the drivers of t&eir
      scrhcel busses to execute.bond     in the a-
      meant of $3,000.00 with personal sureties
      rather than corporate    sureties.    The Coun-
      ty Sakoel Beard has advised the District
      that it may authorize the making of per-
      sonal surety bonds provided the same shall
      be submitted to the County Board and ap-
      proved by it,
              Under provisions     of Article  V, Trans-
      portation    Aid, Acts 1945, 49th Legislature,
      R.S.    Senate Bill 167, school districts
      qualifying    thereunder are entitled     to State
      transportation      aid to be disbursed by the
      County Board and to be paid out of thecoun-
      t$,Bloe;d Transportation      Fund designated in
                   The Enloe Independent Sohool Dis-
      trict   i;l entitled   to and is receiving   State
      aid cut of this Fund. The School District,
      however, refuses to reoognize any authority
      in the County Sohool Board to make any re-
      quirements affeoting      its power with refer-
Hon. W. H. Crunk - Page 2        (V-139)


       ence to its   School   Bus Driver   Indemnity
       Bona.
                Question:    Under the facts sub-
       mitted, are the statutory       bonds required
       by the Enloo Independent School District,
       acting under Article      2687a, V.C.S.,   to be
       executed by the drivers of its school
       bussea, subjeat to the approval of the
       Delta County School Board, where the School
       Distriot    is receiving   State aidunder    pro-
      .visions    of Article   V, Aots 1945, 49th Ieg-
       islature,     R.S., Senate Bill 1679
               It is our understanding in view of the above
submitted facts that the Enloe Independent School Dis-
trict,  acting under the provisions      of Article    2607a, is
providing   for the transportation     of pupils of and within
the confines of the district,      contracting    for the’ employ-
ment of one or more drivers of its school busses, and is
paying the cost of said transportation         and salaries   of
said drivers out of its local school funds ana Sta,te aid
funds to which the distriot     is entitled     under Artiole    V,
Aots ‘1945, 49th ‘Legislature,   R. S,, Senate Bill 167.
              We have been advised ,further, in ~conferenoe,
with the Department of Education, that the district           la
 question has two bus drivers,      both of whom are under oon-
 traot with the District      Board and both of whom transport
pmplils- of and within the district       as well as certain
pupils from surrounding districts        into the local district.
The Enloe District      ha8 made application    for t$ansporta-~
tion aid under the provisions       of Article   V, Senate Bill
167, ana is receiving       needed aid thereunder.    Further,
the system of transportation       bears the sanction and ap-
proval of the County Superintendent,         the Delta County
School Board and the State Superintendent of Public In-
struction,   acting under and by virtue of the provisibns
of Article   V, Senate Bill 107; which authorities        acting
in cooperation    with the Enloe District,      have devised and
approved same as being the most economical transportation
system possible.      The bus drivers have been authorized to
go without the Bnloe District       for the purpose of trans-
porting certain pupils attending schools within the dis-
trict by virtue of an employment contract required of all
bus drivers by the County Board who operate busses for
districts  receiving     State aid under Article    V, SenateBill
167, end all bus drivers who operate busses authorized
to cress dfstriot     lines,    We are advised also that the
Hon. W. H. Crunk - Page 3        (V-139)



Co&ty   Board has required that all bus drivers under
contract to it, as a condition     of the contract, con-
form to the provisions   of Article   2687a, which, among
other matters, provides for the execution of a bona.
              Article   2687a of Vernon's Statutes relates
to the intradistrict     transportation   of pupils.    It pro-
vides ror the making of a contract by the trustees of
an independent or common school district       for suchtrans-
portation   and presoribes    that the drivers shall be re-
quired to give bond, payable to the district,        for such
amount as the Board of Trustees of.the district         may
prescribe',  not less than $2,000.00,    and contains oth-
er provisions   not necessary here to state.      .Robinson
vs. Draper, 133 Ter. 280, 127 S. 1%'. (2) 181.
               Article  V of Acts of 1945, 49th Legisla-
ture, B.S., Senate Bill 167, relates         to the interdis-
trict   as well as the intrrdiatriot     transportation      of
pupils.    It provides that the Ceamtg School Board and
County Superintendent,      subject to the approval of the
State Superintendent     of Public Instruction,      may set up
the most efficient     system of transpertation      possible
for the purpose of tranap8rting       pupils from their dis-
tricts   and within their districts.       It further provides
for the making of a contract by the County Board of
Trustees for bus drivers for such tranapertafion            and
the payment of salaries      of same out of the CountyBoard
Transportation    Fund when said bum drivers are employed
by the County Board, and that the County Board of Fldu-
oation shall aistribate      funds im the County RoardTnns-
portation   Funds equitably    te the eligible    districts     who
have properly shavn budgetary need for State aid in ac-
cordance with the provisions       of the Act.
              There is no statutory provision     in Senate .,
Bill 167 with reference     to a bona to be exacted by the
County Board in oonnection with any contract which'it
might make for the transportation     of pupila.    When, how-
ever, a County School Beard, acting under the provis-
ions of Utiole     V, Senate Bill 167, employs bus drivers
for imterdistriot    ar int~diatriot   transportation   ef
pupils in its mest economical system or transportation,
said Board acting within its sound discretion       may re-
quire the drivers to eYecute bonds similar       to the stat-
utory bond requiredwE        Article 2687a.   Such authority
naturally  carI'$~es with it the right to approve such bond.
Hon. W. H. Crunk’-         Page 4 (V-139)



               Article  V, Senate Bill      167, contemplates
that a scho,ol district      may continue     to ~set up and op-
erate its own transportation         system for pupils within
the district     under Artiole    2687a when a district     pre-
fers   to so operate   same exclusively      and does not make
application    for State aid.      In such a case the statu-
tory bond required     under Article      2687a would not be
subject    to the approval     of the County Board.

                   On the other hand, Senate Bill              167 clear-
ly purports        and is designed       to give State transporta-
tion aid to those school             districts     showing need and
making application         for financial        assistance,       and in
such instances         the County Superintendent            and County
School Board are authorized              and directed       to set up
the most economical          system of transportation.              In at-
tempting to conform to the provisions                   of the Aot, the
County Board has established               the policy     of allowing
the eligible        sohool   districts      to contract      for the em-
ployment of their own bus drivers.                  Since the District
Board’s     jurisdidtion      is confined       to the limits       of its
district      and the bus drivers          so employed are to trans-
port pupils       both within and without           the distriot,      the
County Board has deemed it necessary                  to place said bus
drivers     under like contract,           thus, enabling       the bus
drivers     to perform both interdistrict              as well as in-
tradistrict       transportation.          As a matter of polioy         al-
so the County Board has required                that all such bus
drivers     shall,    as a condition        of their     employment)
conform to the provisions             of Article     2687a by execut-
ing a bond in accordance            therewith,      and if approved
by the Board, no additional              bond is required.

                  In the present   case,    the County Board may
require    a second bond if it is not satisfied              with the
District     bond and if it deems another         bond necessary
for proteotion       of the children     transported,        In other
words,    the County School Board has no authority               to ap-
prove a bond given by a bus driver            to an independent
school    district.~  if the transportation       is limited      to
students     within   the district    and financed      by the dis-
trict.      On the other hand, if the school           district    is
operating     the bus for transportation        of pupils within
end out of the Distriot         and is receiving       State aid un-
der Senate Bill       167, 49th Legislature,        this is a joint
operation,      and the County School Board has the right
to either     approve the bond given to the distriot              or to
require    a separate     common law bond.
Hon. W. H. Crunk - Page 5        (V-139)




              Xhen independent    school    district     bus
      drivers   are transporting     pupils    both from
      within and out of the school        district     end'
      receiving    State aid under Senate Bill         167,
      49th Legislature,      the County School Board
      has the right     to approve the school        bus
      drivers   bond to the district      or it may re-
      quire a second bond for the protection             of
      the children     being transported.

                                  Yours     very   truly

                             ATTORNEYGENEFzAL
                                            OF TXXAS




                                  Chester $.       Ollison
CEO:ejm:wb                        Assistant



                                           APRIL 11,       1947